                                          Case 4:20-cr-00127-JSW Document 116 Filed 04/09/21 Page 1 of 2       
                                                                                                                 Apr 09 2021

                                                                                                            
                                   1                                                                     
                                                                                                         
                                   2
                                                                                                                
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 20-cr-00127-JSW-1
                                                        Plaintiff,
                                   8
                                                                                            EX PARTE AND UNDER SEAL
                                                   v.                                       ORDER TO SHOW CAUSE
                                   9
                                                                                            REGARDING ISSUANCE OF
                                  10     ROOSEVELT MAURICE HOGG,                            SUBPOENAS
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          It has come to the Court’s attention that Defendant is seeking to issue subpoenas to

                                  14   civilians and police officers to appear at trial. Defendant has not requested an order from the

                                  15   Court authorizing the issuance of these subpoenas. To the extent the subpoenas directed toward

                                  16   civilians intend to require the production of documents or objects, Defendant is ORDERED TO

                                  17   SHOW CAUSE why a Court order pursuant to Northern District of California Crim. L.R. 17-2 is

                                  18   not required prior to the issuance of these subpoenas.

                                  19          Additionally, subpoenas to produce law enforcement personnel or complaint records in a

                                  20   criminal case are governed by the requirements of Crim. L.R. 17-2 and 47-2 and General Order

                                  21   No. 69, which requires the defendant to submit to the Court an appropriate request for a Rule 17(c)

                                  22   subpoena and provide notice of this request to the Government and which sets forth requirements

                                  23   regarding the timeliness of such requests. Accordingly, Defendant is FURTHER ORDERED TO

                                  24   SHOW CAUSE why a Court order is not required prior to issuance of the subpoenas directed at

                                  25   law enforcement personnel and records.

                                  26          //

                                  27          //

                                  28          //
                                          Case 4:20-cr-00127-JSW Document 116 Filed 04/09/21 Page 2 of 2




                                   1            Defendant’s response to this Order to Show Cause shall be due by no later than noon on

                                   2   April 12, 2021. Defendant may file its response under seal and ex parte. It is FURTHER

                                   3   ORDERED that Defendant shall show cause why this Order to Show Cause should not be publicly

                                   4   filed.

                                   5            IT IS SO ORDERED.

                                   6   Dated: April 9, 2021

                                   7                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
